Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 refers to the two or more fiber core zones that were originally “provided” in claim 1.  Claim 25 recites that these two or more fiber core zones are continuously produced.  It is not clear if this should be interpreted as modifying the structure of the zones that were provided, or if it should be interpreted as a method step of continuously producing.  Based on the formatting of the claim, it does not appear to be a distinct method step, but that is not clear.  For this action, it will be interpreted as the structure that results from being continuously produced.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,5,6,9,12,13,25 and 26 are rejected under 35 U.S.C. 102a1 as being anticipated by Goldberg et al.(2002/0094159), who shows a method of fabricating an optical device having all the recited limitations including;
In regard to claim 1, providing an optical fiber (figure 4B), the optical fiber having two or more core profile zones (2,4) that vary cyclically a plurality of times along the length of the optical fiber, with transition zones (3) in between each successive varied core profile zone of the optical fiber.
With respect to claim 2, further comprising cleaving the optical fiber at a first core profile zone; and cleaving the optical fiber at a second core profile zone (see last 4 lines of paragraph 0077, where the fiber is cleaved at zones 2 and 4), with a first transition zone extending from the first core profile zone to the second core profile zone; wherein the first core profile zone is different than the second core profile zone (see zones 2,4 in figure 4B).
As for claims 3,12 and 25, zones 2 and 4 have different core diameters as seen in figure 4B. 
With respect to claim 5, glass is mentioned throughout the disclosure.
In regard to claim 9, the first transition point is at the juncture of 2 and 3.  The second transition point is at the juncture of 3 and 4.  The transition zone (3), extends between these two transition points.
With regard to claims 6 and 13, see figure 4B for the recited taper.
As for claim 26, At least two of Goldstein’s zone have structure as if they had been continuously produced (they are monolithic with each other).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6-10,12,13,15,17,25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (6,275,627) in view of Spiegel (1,172,067).
Examiner takes Official Notice that there are numerous type of optical fiber devices where the core changes diameters as the fiber progresses in the longitudinal direction.  An example of this is Wu, who show in figure 7 an optical fiber (80) that has a narrow core at one end (on right side of figure 7), and a wider core (at 64) at the other end, with a transition zone in between (60).  The purpose of this is so that a narrow-core fiber can connect to a wider-core fiber, as seen in figure 7.  Additional examples can be provided if challenged, as this is a common feature.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   
Devices like Wu are not disclosed as being manufactured from a longer fiber having recurring large and small diameter core zones.
Examiner takes Official Notice that when manufacturing objects that have a wide end and a narrow end, it is known to produce an elongate intermediate product with recurring wide zones and narrow zones, and then subsequently cut the elongate intermediate product in the center of the wide zone and the center of the narrow zone, to produce repeating identical parts with both a wide end and a narrow end.  An 
	It would have been obvious to one of ordinary skill to have manufactured Wu’s optical fiber, with a wide-core end and a narrow core end, but employing the methodology of Spiegel.  The motivation to do so is the benefits of mass production (note “very economically and rapidly without waste” from Spiegel’s lines 11,12 of column 1).
	With this modification, Wu would make an elongate intermediate product in the form of an optical fiber having a recurring pattern of wide core zones and narrow core zone, just like Spiegel starts by making an elongate intermediate product having a recurring pattern of wide zones and narrow zones.  Wu would then cleave transversely in the middle of the wide core zone, and in the middle of the narrow core zone to create a multitude of identical products, just like Spiegel cuts transversely in the middle of the wide zone, and in the middle of the narrow zone to create a multitude of identical products.
	In this way, claims 1-3,6-10,12,13,17,25 and 26 are met, with the first cleave being in a large diameter zone, the second cleave being in a small diameter zone, the 
With regard to claims 6 and 13, see Wu’s figure 7 for the recited taper.
	In regard to claim 15, Spiegel shows numerous transverse cuts in the narrow zones.  In the modified Wu, any two of these can be considered the first and second cleave points, with the diameter being substantially the same at the first and second cleave points.
	With respect to claim 26, the cores would be produced continuously (monolithic with each other), just like Spiegel’s intermediate workpiece is one long, continuous monolithic piece.

Applicant's arguments have been fully considered but they are not all persuasive.
In regard to the rejection under 35 USC 112b for “substantially”, Applicant’s statement has caused the rejection to be dropped.
With respect to the rejection under 35 USC 102, Applicant argues that Goldberg’s zone’s 2 and 4 are not “core profile zones” because it is elements 10 and 13 that are the cores, and elements 2 and 4 are outside the core.  While this argument is understood, it is not persuasive.   Goldberg’s device has a jacket (8), and within the jacket is a multi-part core.  There is inner core (10,13) and an outer core (2,4).  Examiner is required to give the claims their broadest reasonable interpretation, and the use of the word “core” in this fashion is definitely reasonable. For example, the Earth has an “inner core” that is solid, and an “outer core” that is liquid, and both are part of the “core”.  Motors are often discussed having an “inner core” and an “outer core”.  Even within the field of fiber 
With regard to the rejection under 35 USC 103, perhaps Applicant has not understood the rejection.  Applicant notes that Wu is two fibers spliced together.  Examiner is referring to just one of these fibers, namely the one on the right in figure 7, prior to it being attached to the fiber on the left.  This one fiber has just one narrow zone, and just one wide zone, and thus is not cyclically varying.  Spiegel teaches making wide-to-narrow products by starting with a cyclically varying intermediate workpiece (figure 3) and then cutting it at the wide part (see vertical dotted line) and cutting it at the narrow part (next vertical dotted line) and then cutting it at the next wide part (next vertical dotted line)….and so on.  This yields the single wide-to-narrow product.  The thrust of the rejection is that it is obvious to make Wu’s one-wide-to-one-narrow product using Spiegel’s technique that starts with a cyclically varying wide-narrow-wide-narrow-wide-narrow. The motivation to do so very clearly set forth, namely the benefit of mass production (note “very economically and rapidly without waste” from Spiegel’s lines 11,12 of column 1).
	Applicant further argues that Spiegel is non-analogous.  Examiner disagrees.  It is well established that optical fiber is made in very long sections, and then cut to size.  Spiegel also makes an intermediate product that is very long, and then is cut to size.  Accordingly, Spiegel is considered to be analogous art.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724